By the Court, Sanderson, J.
In actions like the present the judgment should first fix the amount of the defalcation or recovery and thereafter proceed with a separate judgment against each of the sureties for the full amount for which he has made himself liable in the bond and costs, and then close with a proviso to.the effect that each shall be satisfied by the collection or payment of the amount of the defalcation or recovery and costs. An example is found in the case of The People v. Love et al., 25 Cal. 520. The judgment in this case is not therefore in the proper form and must be modified so as to meet the views here indicated.
Ordered accordingly.
Mr. Justice Sawyer expressed no opinion.